       Case 2:21-cv-00476-JCZ-JVM Document 84 Filed 08/04/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 CHAMPAGNE, et al                                                 CIVIL ACTION

 VERSUS                                                           NO: 21-476
 M/V UNCLE JOHN, et al                                            SECTION: "A"




                  NOTICE REGARDING ORAL ARGUMENT REQUEST


       A request for oral argument has been filed in conjunction with a Motion for Release or to

Determine Value (#61) , scheduled for submission before the district judge in this matter.

Notwithstanding Local Rule 78.1, this Court will issue an order setting oral argument for a specific

date and time if the Court grants the request. Counsel should not appear for oral argument until

ordered to do so. Deadlines for response memoranda are not extended--those deadlines are based

on the noticed submission date and are governed by the Local Rules.

       THIS NOTICE DOES NOT APPLY TO PROCEEDINGS BEFORE THE ASSIGNED

MAGISTRATE JUDGE.

       8/4/2021

                                              JAMES CRULL, FOR THE COURT
                                              CASE MANAGER SECTION A
                                              james_crull@laed.uscourts.gov
